In three related proceedings pursuant to Social Services Law § 384-b to terminate parental rights, the mother appeals from an order of the Family Court, Kings County (Freeman, J.), dated August 25, 2003, which denied her motion to vacate her default in appearing at the dispositional hearing at which her parental rights to the subject children were terminated and custody and guardianship were transferred to the petitioner for the purpose of adoption.
Ordered that the order is affirmed, without costs or disbursements.
The mother failed to establish either a reasonable excuse for her default in appearing at the dispositional hearing, or a meritorious defense to the proceedings. Contrary to the mother’s contentions, the petitioner met its burden of establishing, by clear and convincing evidence, that she permanently neglected the subject children by failing to plan for their future despite its diligent efforts to encourage the parental relationship and to reunite them (see Matter of Jamie M., 63 NY2d 388, 393 [1984]; Matter of Star Leslie W., 63 NY2d 136, 142 [1984]; Matter of Sheila G., 61 NY2d 368 [1984]; Matter of Angel Joseph S., 282 AD2d 752 [2001]; Matter of Chimere C., 259 AD2d 615, 616 [1999]; Matter of La’Quarn De’Vota H., 259 AD2d 486, 487 [1999]). Accordingly, the Family Court providently exercised its discretion in denying her motion to vacate her default (see Matter of Iris R., 295 AD2d 521, 522 [2002]; Matter of Angel Joseph S., supra).
The mother’s remaining contentions either are not properly before this Court or without merit. Altman, J.P., Florio, Smith and Rivera, JJ., concur.